Citation Nr: 1608724	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  11-07 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial, compensable disability rating for a surgical scar of the anterior lower abdomen, prior to March 24, 2011.

2. Entitlement to an initial disability rating in excess of 10 percent for a surgical scar of the anterior lower abdomen, from March 24, 2011, forward.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Navy from October 1989 to October 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that awarded service connection for a residual scar of the anterior lower abdomen with an
evaluation of 0 percent, effective November 1, 2009.  In November 2011, the RO assigned an higher rating of 10 percent for the Veteran's service-connected scar, effective March 24, 2011.  The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's appeal.

In January 2016, the Veteran testified before the undersigned at video-conference hearing.  A transcript of the hearing is in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.

The issue of entitlement to an initial disability rating in excess of 10 percent for a surgical scar of the anterior lower abdomen, for the entire appellate period, is addressed in the REMAND section of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From November 1, 2009 to March 23, 2011, the Veteran's service-connected lower abdominal scar was linear and superficial and characterized by pain and tenderness.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for a surgical scar of the anterior lower abdomen have been met, from November 1, 2009 to March 23, 2011.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code (DC) 7804 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns diagnostic codes to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's residual abdominal scar was assigned a non-compensable rating under DC 7804 (unstable or painful scars) prior to March 24, 2011.  38 C.F.R. § 4.118.  DC 7804 sets forth the disability ratings of: 30 percent for five or more scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or 10 percent for one or two scars that are unstable or painful.  An "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar."  Id. at DC 7804 Note (1).  

The Veteran's service treatment records (STRs) document a "very well healed" incision shortly after her December 2002 hysterectomy.  However, in August 2003 the Veteran reported excessive abdominal skin with itching/discomfort about her abdominal scar and requested surgery to remove the excessive abdominal skin.  In December 2004, the Veteran again sought treatment for her scar.  A physical examination revealed that the scar was hard and the examining military doctor suggested softening the scar tissue.  STRs from February 2006 suggest that the Veteran's scar was not sufficiently painful/uncomfortable to restrict her physical activity.  The Veteran's May 2009 Report of Medical Assessment notes the presence of a hysterectomy scar.

In September 2009, a VA examiner noted that the Veteran's total abdominal hysterectomy resulted in a superficial scar at the anterior aspect of the lower abdomen.  The examiner found that the scar was linear, measured 19 by 0.1 centimeters, was not painful, and did not involve any skin breakdown.  The examiner also found no inflammation, edema, keloid formation, disfigurement, or limitation of motion or function associated with the abdominal scar.

Post-service medical records indicate that the Veteran continued to experience discomfort associated with her abdominal scar following service.  In March 2011, she reported that her scar resulted in discomfort that was exacerbated by movement.  She was diagnosed as having discomfort due to excess tissue of the abdomen proximal to the suprapubic scar and her examining physician noted that the Veteran "may benefit from removal of this excess tissue" above the scar.

The Veteran has consistently stated that she has had "problems" with her scar since her hysterectomy in December 2002.  March 2010 Notice of Disagreement; March 2011 Substantive Appeal (VA Form 9).  She asserts that the scar, in conjunction with an extra flap of skin that formed above, and folds over, the scar, is tender, irritable, uncomfortable to touch, and aggravated by movement.  The Veteran explained that although she requested follow-up surgery to remove the additional skin that aggravates her scar, the surgery was considered cosmetic and is cost prohibitive.  March 2011 Substantive Appeal (stating that the Veteran requested follow-up surgery in August 2003, December 2004, and 2009).

In January 2016, the Veteran testified that the scar is irritated by the residual skin flap and becomes raw and uncomfortable.  She also testified that her symptoms have persisted since her December 2002 surgery, that she gets rashes in the scar area, and that her symptoms limit her ability to exercise as well as her sex life.  The Veteran has to wear special clothing to best ensure that the additional skin does not aggravate her abdominal scar and has difficulty sitting due to the scar/skin flap.  January 2016 Hearing Transcript.

The Veteran's statements regarding the discomfort associated with her residual abdominal scar constitute competent evidence of painful scarring.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitutes competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).  When the Veteran's lay statements regarding her symptoms are viewed collectively with the medical evidence, her reported symptomatology is consistent with a 10 percent rating for a residual scar for the entire claim period.  See 38 C.F.R. § 4.118, DC 7804.

Although the September 2009 VA examiner found no pain or discomfort associated with the Veteran's scar, the Veteran's STRs and post-service medical records document ongoing complaints of discomfort and tenderness associated with the abdominal scar.  August 2003 and December 2014 STRs; May 2009 Medical Assessment; March 2011 VAMRs.  The medical evidence also documents the Veteran's repeated attempts to seek additional treatment (i.e., surgery) to resolve her symptoms.  Id.  Thus, the VA examiner's findings are outweighed by the Veteran's medical treatment records as well as by her competent testimony regarding the severity and duration of her symptoms.

Thus, the preponderance of the evidence supports a 10 percent disability rating for the Veteran's service-connected residual abdominal scar prior to March 24, 2011.


ORDER

From November 1, 2009 to March 23, 2011, an initial 10 percent disability rating for a residual abdominal scar is granted.


REMAND

The claim of entitlement to a disability rating in excess of 10 percent for a service-connected residual abdominal scar is remanded for further development, to include obtaining a new VA examination.

DC 7805 provides that scars may be rated on disabling effects not considered in DC 7804.  38 C.F.R. § 4.118.  The Veteran's testimony suggests that her scar is accompanied by excess skin growth above her abdominal scar and that this growth restricts her physical functioning.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  The Veteran's competent reports of additional symptomatology align with medical treatment records that document the existence of "tissue of the abdomen proximal to the suprapubic scar" that "is looser and more voluminous that the tissue distal to the scar."  See March 2011 VAMRs; see also Washington, 19 Vet. App. at 368; Jandreau, 492 F. 3d at 1377 & n4.  A new VA examination is necessary to identify all residuals of the Veteran's service-connected scar and to document any resulting functional impairment.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The case is REMANDED for the following actions:

1. Arrange to obtain any outstanding private medical records, to include records from Patient First, and associate them with the electronic claims file.

2. Obtain any outstanding VA medical records from March 2011 onward and associate them with the electronic claims file.

3. Then, schedule a VA examination to assess the Veteran's service-connected residual abdominal scar.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

a. The examiner must clearly identify all the manifestations and residuals of the Veteran's service-connected abdominal scar.

b. Then, the examiner must assess the nature and severity of the identified residuals, as well as any resulting functional impairment.  In this regard, the examiner must acknowledge and address the Veteran's contentions.  A VA treatment note dated in March 2011 revealed excess tissue of the abdomen proximal to the suprapubic scar.  The Veteran has stated that that this excess skin restricts her physical functioning.  In particular, she stated that the excess skin causes sweating, a rash and/or rawness, discomfort, and deformity.  She stated that it affects her sex life, ability to exercise, and everyday sitting.  

c. The examiner should use the appropriate Disability Benefits Questionnaire (DBQ) to assess the severity of the Veteran's symptoms, to include any physical impairment(s) that result from the identified residuals.

4. After the VA examination has been completed, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


